Citation Nr: 0615390	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, status post total knee replacement, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1977.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied entitlement to a temporary 
total rating for a period of convalescence, and assigned an 
increased rating for the veteran's service-connected right 
knee disorder, status post total knee replacement.  

The regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  The veteran 
did not include the issue of entitlement to a temporary total 
rating in his February 2003 notice of disagreement.  He only 
indicated disagreement with the percentage evaluation 
assigned for his right knee disorder.  The RO erroneously 
issued a statement of the case to the veteran in March 2003 
which included the issue of entitlement to a temporary total 
rating.  On his VA Form 9 the veteran specifically checked 
that he had read the statement of the case and was appealing 
only the issued listed below, which was the evaluation of his 
right knee disorder.  There are no communications in writing 
from the veteran, dated within one year of the October 2002 
letter, which notified him of the October 2002 rating 
decision, which could be construed as a notice of 
disagreement with issue of entitlement to a temporary total 
rating.  38 C.F.R. § 20.300 (2005).  For that reason, the 
issue of entitlement to a temporary total rating for 
convalescence is not currently in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Schedule for Rating Disabilities includes a specific 
diagnostic code for rating disability of the knee after knee 
replacement with placement of a prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2005).  The criteria for 
rating disability after knee replacement includes the length 
of time following implantation and the severity of any 
chronic residuals.  The minimum schedular rating assigned 
after replacement is 30 percent.  A 100 percent rating is 
assigned for one year following implantation, after the 
assignment of an initial grant of a 1 month total rating 
assigned under 38 C.F.R. § 4.30.  Records from the Methodist 
Specialty and Transplant Hospital reveal that on March 27, 
2000 the veteran had a right total knee arthroplasty.  His 
claim for an increased rating was received on September 14, 
2001.  

The veteran has asserted a higher rating should be assigned.  
As the diagnostic code itself includes criteria based on the 
date of replacement, the issue of an earlier effective date 
for assignment of the disability rating is inextricably 
intertwined with the veteran's claim for an increased rating.  
The Board has concluded there is an inferred claim for an 
earlier effective date for the assignment of an increased 
rating for the right knee disorder.  Smith v. Gober, 236 F. 
3d. 1370, 1372 (Fed. Cir. 2001).  The issue of an earlier 
effective date for an increased rating for the right knee 
disorder has not been adjudicated by the RO.  In Bernard v. 
Brown, 4 Vet.App. 384 (1993), the United States Court of 
Veterans Appeals held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consder whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  The veteran's claim must be remanded to 
adjudicate the claim for an earlier effective date for an 
increased rating for the right knee disorder.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  The veteran was not properly notified of the 
evidence necessary to support his claim for an increased 
rating for his right knee disorder.  The RO did properly 
inform the veteran of the regulations regarding the 
assignment for effective dates for evaluations of disability.  

The regulations provide that VA is to notify claimants of 
necessary information or evidence which includes the relevant 
laws and regulations.  38 C.F.R. § 3.159 (b)(2005).  The 
evaluation assigned for the veteran's right knee is 
dependent, in part, on the date of receipt of his claim for 
an increased rating.  The regulations provide as follows:

Except as provided in paragraph (o)(2) of 
this section and § 3.401(b) date of 
receipt of claim or date entitlement 
arose, whichever is the later.  

The effective date assigned for 
disability compensation is the earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if the claim is 
received within 1 year from such date; 
otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(1)&(2) (2005).  

If the veteran can demonstrate he filed a claim for a higher 
rating within one year of his total knee replacement on March 
27, 2000 a higher rating may be assigned based on the 
Diagnostic Code 5055.  The veteran may be unaware that the 
regulations also provide for acceptance of some records as 
informal claims for benefits.  The regulations provide as 
follows:

A specific claim in the form prescribed 
by the Secretary must be filed in order 
for benefits to be paid to any individual 
under the laws administered by VA.  
38 C.F.R. §§ 3.151, 3.152 (2005).  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
VA, from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is sui juris may 
be considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. 
§ 3.151 or 38 C.F.R. § 3.152, an informal 
request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155 
(2005).  

Reports of examination or hospitalization may be accepted as 
claims for increase as provided at 38 C.F.R. § 3.157 (2005), 
which is set out below:  

(a) General. Effective date of pension or 
compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later. A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement. Acceptance of 
a report of examination or treatment as a 
claim for increase or to reopen is 
subject to the requirements of §3.114 
with respect to action on Department of 
Veterans Affairs initiative or at the 
request of the claimant and the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report. (Authority: 38 U.S.C. 5110(a))  
(b) Claim. Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen. In addition, 
receipt of one of the following will be 
accepted as an informal claim in the case 
of a retired member of a uniformed 
service whose formal claim for pension or 
compensation has been disallowed because 
of receipt of retirement pay. The 
evidence listed will also be accepted as 
an informal claim for pension previously 
denied for the reason the disability was 
not permanently and totally disabling.  
(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services. The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim. The date of a 
uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim. 
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted. The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission. (Authority: 38 U.S.C. 501(a))  
(2) Evidence from a private physician or 
layman. The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits.  (3) State and other 
institutions. When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs of examination 
reports, clinical records, and 
transcripts of records will be accepted 
as the date of receipt of a claim if 
received from State, county, municipal, 
recognized private institutions, or other 
Government hospitals (except those 
described in paragraph (b)(1) of this 
section). These records must be 
authenticated by an appropriate official 
of the institution. Benefits will be 
granted if the records are adequate for 
rating purposes; otherwise findings will 
be verified by official examination. 
Reports received from private 
institutions not listed by the American 
Hospital Association must be certified by 
the Chief Medical Officer of the 
Department of Veterans Affairs or 
physician designee.  

The veteran should submit or identify any records of 
treatment at a VA or service facility for his right knee 
dated between February 1986 and September 14, 2001.  Such 
records would be of great probative value.  

The veteran asserts his pain medication for treatment of 
degenerative disc disease of the cervical spine, carpal 
tunnel syndrome, shoulder impingement, and radicular pain in 
the low back, masked his right knee pain.  At the time of his 
VA examination in May 2002 he believed his right knee pain 
was alleviated by the medications taken for pain caused by 
his other orthopedic problems.  He contends that he has pain 
and weakness of the right knee which would support a higher 
rating.  He testified at a videoconference hearing before the 
undersigned Veterans Law Judge that his knee had gotten 
worse.  (T-3,4).  The Board has concluded the veteran should 
be afforded another VA examination to determine the severity 
of his post right knee replacement residuals.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since March 27, 2000 for 
his right knee.  The veteran is also 
asked to identify any treatment for the 
right knee at a VA or service facility 
between February 1986 and September 14, 
2001.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for the right knee, status post total 
knee replacement, as required by the 
decision in Dingess/Hartman.  

3.  VA should arrange of the veteran to 
be examined by an orthopedist to 
determine the current severity of his 
right knee disorder, status post total 
knee replacement.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  
Range of motion should be reported in 
degrees of arc.  The examiner is 
specifically asked to note at what point 
in both flexion and extension of the 
right knee, motion begins to cause pain 
or crepitus.  In addition, the examiner 
is asked to comment on any instability or 
recurrent subluxation of the right knee.  
The examiner is asked to indicate if the 
veteran is experiencing severe pain or 
weakness of the right knee, and if so, 
what pathology supports that conclusion.  
The examiner is also requested to answer 
the following: Is it at least as likely 
as not (50 percent chance) that the 
veteran's pain medication for treatment 
of other his non-service connected 
orthopedic disorders is masking severe 
right knee pain? 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






